 


114 HR 5050 IH: Pipeline Safety Act of 2016
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5050 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2016 
Mr. Upton (for himself, Mr. Pallone, Mr. Whitfield, and Mr. Rush) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 49, United States Code, to provide enhanced safety in pipeline transportation, and for other purposes. 
 
 
1.Short title; references; table of contents 
(a)Short titleThis Act may be cited as the Pipeline Safety Act of 2016. (b)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code. 
(c)Table of contentsThe table of contents of this Act is as follows:   Sec. 1. Short title; references; table of contents. Sec. 2. Regulatory updates. Sec. 3. Statutory preference. Sec. 4. Integrity management review. Sec. 5. Technical safety standards committees. Sec. 6. Inspection report information. Sec. 7. Improving damage prevention technology. Sec. 8. Direct hire authority for Pipeline and Hazardous Materials Safety Administration. Sec. 9. Information-sharing system. Sec. 10. Nationwide integrated pipeline safety regulatory database. Sec. 11. Underground gas storage facilities. Sec. 12. Requirements for certain hazardous liquid pipeline facilities. Sec. 13. Response plans. Sec. 14. Unusually sensitive areas. Sec. 15. Emergency order authority. Sec. 16. Pipeline safety information grants to communities. Sec. 17. Transparency in interagency review. Sec. 18. Corrosion control review. Sec. 19. Authorization of appropriations.  2.Regulatory updates (a)Reports (1)In generalThe Secretary of Transportation shall submit reports to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives regarding the status of a final rule for each outstanding regulation. 
(2)DeadlinesThe Secretary shall submit a report under this subsection not later than 120 days after the date of enactment of this Act, and every 90 days thereafter until a final rule has been issued for each outstanding regulation described in subsection (c)(2)(A). (b)ContentsThe Secretary shall include in each report submitted under subsection (a)— 
(1)a description of the work plan for each outstanding regulation; (2)an updated rulemaking timeline for each outstanding regulation; 
(3)current staff allocations with respect to each outstanding regulation; (4)any resource constraints affecting the rulemaking process for each outstanding regulation; and 
(5)any other details associated with the development of each outstanding regulation that affect the progress of the rulemaking process. (c)Outstanding regulation definedIn this section, the term outstanding regulation means a regulation relating to pipeline safety— 
(1)for which no final rule, including an interim final rule or direct final rule, has been issued; and (2)that— 
(A)is required under— (i)the Pipeline Safety Regulatory Certainty and Job Creation Act of 2011 (Public Law 112–90; 125 Stat. 1904); or 
(ii)any other law, for which more than 2 years have passed since the statutory deadline for the regulation; or (B)is being developed under an authority not described in subparagraph (A), and is considered to be a significant regulatory action under Executive Order 12866. 
3.Statutory preferenceThe Administrator of the Pipeline and Hazardous Materials Safety Administration shall complete the rulemaking process for each outstanding regulation described in section 2(c)(2)(A) before beginning any new rulemaking process after the date of the enactment of this Act, except that the Administrator may begin such a new rulemaking process before completing the rulemaking process for each such outstanding regulation if the Secretary of Transportation determines, in the Secretary’s discretion, that there is a significant need to do so, and notifies Congress of such determination.  4.Integrity management review (a)Reports (1)Natural gas integrity management reportNot later than 18 months after the date of publication of a final rule regarding the safety of gas transmission pipelines, relating to the advance notice of proposed rulemaking published by the Administrator of the Pipeline and Hazardous Materials Safety Administration on August 25, 2011 (76 Fed. Reg. 53086), the Comptroller General of the United States shall submit to Congress a report regarding integrity management programs for natural gas pipeline facilities. 
(2)Hazardous liquid integrity management reportNot later than 18 months after the date of publication of a final rule regarding the safety of hazardous liquid pipelines, relating to the proposed rule published by the Administrator of the Pipeline and Hazardous Materials Safety Administration on October 13, 2015 (80 Fed. Reg. 61610), the Comptroller General of the United States shall submit to Congress a report regarding integrity management programs for hazardous liquid pipeline facilities. (b)ContentsThe Comptroller General shall include— 
(1)in the report submitted under subsection (a)(1), an analysis of the extent to which integrity management programs for natural gas pipeline facilities required under section 60109(c) of title 49, United States Code, have improved the safety of natural gas pipeline facilities; (2)in the report submitted under subsection (a)(2), an analysis of the extent to which hazardous liquid pipeline integrity management programs in areas identified pursuant to section 60109(a) of title 49, United States Code, for operators of hazardous liquid pipeline facilities, as regulated under sections 195.450 and 195.452 of title 49, Code of Federal Regulations, have improved the safety of hazardous liquid pipeline facilities; 
(3)in each report submitted under subsection (a), with respect to the applicable pipeline facilities— (A)an analysis of, and recommendations regarding, ways to enhance pipeline facility safety, taking into consideration issues relating to technical, operational, and economic feasibility; 
(B)a description of any challenges affecting Federal or State regulators in their oversight of integrity management programs and how those challenges are being addressed; and (C)a description of any challenges affecting operators in complying with the requirements of integrity management programs, and how those challenges are being addressed. 
5.Technical safety standards committeesSection 60115(b)(4)(A) is amended by striking State commissioners. The Secretary shall consult with the national organization of State commissions before selecting those 2 individuals. and inserting State officials. The Secretary shall consult with national organizations representing State commissioners or utility regulators when making a selection under this subparagraph. 6.Inspection report informationSection 60108 is amended by adding at the end the following: 
 
(e)In generalNot later than 30 days after the completion of a pipeline safety inspection, the Secretary or the State authority for which a certification is in effect under section 60105, as applicable, shall— (1)conduct a post-inspection briefing with the operator of the pipeline facility, outlining any concerns; and 
(2)to the extent practicable, provide written findings of the inspection, which may include a final report, notice of amendment of plans or procedures, safety order, or corrective action order, or any other applicable report, notice, or order.. 7.Improving damage prevention technology (a)Study and reportNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall conduct a study on improving the requirements for damage prevention programs for pipeline facilities, and shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on the results of such study. 
(b)ContentsThe Secretary shall include in the report submitted under subsection (a)— (1)an identification of any methods that could improve existing damage prevention programs through location and mapping practices or technologies to reduce unintended releases caused by excavation; 
(2)an analysis of how increased use of global positioning system digital mapping technologies, predictive analytic tools, public awareness initiatives (including one-call initiatives), mobile devices, and other advanced technologies could supplement existing one-call notification and damage prevention programs to reduce the frequency and severity of incidents caused by excavation damage; (3)an analysis of the feasibility of establishing a national data repository for pipeline excavation accident data to improve the storage and sharing of pipeline accident information; 
(4)an identification of opportunities for stakeholder engagement in preventing excavation damage; and (5)recommendations, which take into consideration technical, operational, and economic feasibility, regarding how to incorporate into existing damage prevention programs improvements identified or analyzed under paragraphs (1) through (4). 
8.Direct hire authority for Pipeline and Hazardous Materials Safety Administration 
(a)Direct hire authority 
(1)AuthorityThe Administrator of the Pipeline and Hazardous Materials Safety Administration may appoint qualified candidates to positions described in paragraph (2) without regard to sections 3309 through 3319 of title 5, United States Code. (2)ApplicabilityThe authority under paragraph (1) applies with respect to candidates for any position that would likely allow increased activities relating to pipeline safety, as determined by the Administrator. 
(3)TerminationThe authority to make appointments under this subsection shall not be available after December 31, 2019. (b)ReportNot later than 180 days after the date of enactment of this Act, and annually thereafter through calendar year 2019, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall submit to Congress a report on— 
(1)the use of the authority granted under this section; and (2)efforts of the Administration to hire women, minorities, and veterans as inspectors. 
9.Information-sharing system 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall convene a working group to consider the development of a voluntary information-sharing system to encourage collaborative efforts to improve inspection information feedback and information sharing with the purpose of improving natural gas and hazardous liquid pipeline facility risk assessment and integrity management. (b)MembershipThe working group convened under subsection (a) shall include representatives from— 
(1)the Pipeline and Hazardous Materials Safety Administration; (2)industry stakeholders, including operators of pipeline facilities, inspection technology vendors, and pipeline inspection organizations; 
(3)safety advocacy groups; (4)research institutions; 
(5)State public utility commissions or State officials responsible for pipeline safety oversight; (6)State pipeline safety inspectors; and 
(7)labor representatives. (c)ConsiderationsThe working group convened under subsection (a) shall consider and provide recommendations, if applicable, to the Secretary regarding— 
(1)the management of proprietary or security-sensitive information, specific incident response resources, and information relating to a worst case discharge; (2)the need for, and the identification of, a system to ensure that data gathered from field verification of pipeline integrity is shared with in-line inspection operators; 
(3)actions to encourage or facilitate the exchange of pipeline inspection information and promote the development of advanced pipeline inspection technologies and risk assessment methodologies; and (4)regulatory, funding, and legal barriers to information sharing. 
(d)PublicationThe Secretary shall publish the recommendations provided under subsection (c) on a publicly available website. 10.Nationwide integrated pipeline safety regulatory database (a)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Transportation shall submit a report to Congress on the feasibility of establishing a national integrated pipeline safety regulatory inspection database to improve communication and collaboration between the Pipeline and Hazardous Materials Safety Administration and State pipeline regulators. 
(b)ContentsThe report submitted under subsection (a) shall include— (1)a description of any efforts underway to test a secure information-sharing system for the purpose described in subsection (a); 
(2)a description of any progress in establishing common standards for maintaining, collecting, and presenting pipeline safety regulatory inspection data, and a methodology for the sharing of such data; (3)a description of any inadequacies or gaps in data relating to Federal inspections, enforcement actions, geospatial information, or any other relevant pipeline safety regulatory information; 
(4)a description of the potential safety benefits of a national integrated pipeline safety regulatory inspection database; and (5)recommendations for how to implement a secure information-sharing system that protects proprietary and security-sensitive information and data for the purpose described in subsection (a). 
(c)ConsultationIn preparing the report under subsection (a), the Secretary shall consult with stakeholders, including each State authority operating under a certification to regulate intrastate pipelines under section 60105 of title 49, United States Code. 11.Underground gas storage facilities (a)Defined termSection 60101(a) is amended— 
(1)in paragraph (21), by striking the period at the end and inserting a semicolon; (2)in paragraph (22), by striking the period at the end and inserting a semicolon; 
(3)in paragraph (24), by striking and at the end; (4)in paragraph (25), by striking the period at the end and inserting ; and ; and 
(5)by adding at the end the following:  (26)underground gas storage facility means a gas pipeline facility that stores gas in an underground facility, including— 
(A)a depleted hydrocarbon reservoir; (B)an aquifer reservoir; or 
(C)a solution-mined salt cavern reservoir.. (b)Standards for underground gas storage facilitiesChapter 601 is amended by inserting after section 60103 the following: 
 
60103a.Standards for underground gas storage facilities 
(a)Minimum safety standardsNot later than 2 years after the date of the enactment of this section, the Secretary of Transportation, in consultation with the heads of other relevant Federal agencies, shall issue minimum safety standards, incorporating, to the extent practicable, consensus standards for the operation and integrity management of, and environmental protection with respect to, underground gas storage facilities. (b)ConsiderationsIn developing safety standards under subsection (a), the Secretary shall— 
(1)consider the economic impacts of the standards on consumers, including individual gas customers, and minimize such impacts to the extent practicable; and (2)consider existing consensus standards. 
(c)Federal-State cooperationThe Secretary may authorize a State authority (including a municipality) to participate in the oversight of underground gas storage facilities in the same manner as provided in sections 60105 and 60106.  (d)Rules of construction (1)In generalNothing in this section may be construed to affect any Federal regulation relating to gas pipeline facilities that is in effect on the day before the date of enactment of this section. 
(2)LimitationsNothing in this section may be construed to authorize the Secretary— (A)to prescribe the location of an underground gas storage facility; or 
(B)to require the Secretary’s permission to construct an underground gas storage facility.. (c)User feesSection 60301 is amended— 
(1)in subsection (b), by inserting an underground gas storage facility, before or a hazardous liquid pipeline facility; (2)in subsection (d)(1)— 
(A)in subparagraph (A), by striking ; and and inserting a semicolon; and (B)by adding at the end the following: 
 
(C)related to an underground gas storage facility may be used only for an activity related to underground gas storage safety under section 60103a; and; and (3)by adding at the end the following: 
 
(f)Underground gas storage facility account 
(1)AccountThere is established, in the fund established in the Treasury of the United States pursuant to this section, an underground gas storage facility safety account. (2)Deposit of feesA fee collected under subsection (a) from a person operating an underground gas storage facility shall be deposited in the account established under paragraph (1).. 
(d)Clerical amendmentThe table of sections for chapter 601 is amended by inserting after the item relating to section 60103 the following:   60103a. Standards for underground gas storage facilities.. 12.Requirements for certain hazardous liquid pipeline facilitiesSection 60109 is amended by adding at the end the following: 
 
(g)Hazardous liquid pipeline facilities 
(1)Integrity assessmentsNotwithstanding any pipeline integrity management program or integrity assessment schedule otherwise required by the Secretary, each operator of a pipeline facility to which this subsection applies shall ensure that pipeline integrity assessments— (A)using internal inspection technology are completed not less often than once every 12 months; and 
(B)using pipeline route surveys, depth of cover surveys, pressure tests, external corrosion direct assessment, or other technology that the operator demonstrates can further the understanding of the condition of the pipeline facility are completed on a schedule based on the risk that the pipeline facility poses to the high consequence area in which the pipeline facility is located. (2)ApplicationThis subsection shall apply to any underwater hazardous liquid pipeline facility located in a high consequence area— 
(A)that is not an offshore pipeline facility; and (B)any portion of which is located at depths greater than 150 feet under the surface of the water. 
(3)High consequence area definedFor purposes of this subsection, the term high consequence area has the meaning given that term in section 195.450 of title 49, Code of Federal Regulations. (4)Inspection and enforcementThe Secretary shall conduct inspections under section 60117(c) to determine whether each operator of a pipeline facility to which this subsection applies is complying with this section.. 
13.Response plansThe Administrator of the Pipeline and Hazardous Materials Safety Administration shall require, and each operator of a pipeline facility shall ensure, that any response plan under part 194 of title 49, Code of Federal Regulations, includes procedures and a list of resources for responding, to the extent practicable, to a worst case discharge of oil and to a substantial threat of such a discharge, including when such discharge may impact navigable waters or adjoining shorelines that may be covered in whole or in part by ice. 14.Unusually sensitive areasSection 60109(b)(2) is amended by striking have been identified as and inserting that are part of the Great Lakes or have been identified as coastal beaches,.  
15.Emergency order authoritySection 60117 of title 49, United States Code, is amended by adding at the end the following:  (o)Emergency order authority (1)In generalIf the Secretary determines that a violation of a provision of this chapter, or a regulation issued pursuant to this chapter, or an unsafe condition or practice, or a combination of unsafe conditions and practices, constitutes or is causing an imminent hazard, the Secretary may impose emergency restrictions, prohibitions, and safety measures by issuing an emergency order described in paragraph (3) without prior notice or an opportunity for a hearing, but only to the extent necessary to abate the imminent hazard. 
(2)ConsiderationsBefore issuing an emergency order under paragraph (1), the Secretary shall consider, after consultation with appropriate Federal agencies, State agencies, or other entities, the following, as appropriate: (A)The impact of the emergency order on public health and safety. 
(B)The impact, if any, of the emergency order on the national or regional economy or national security. (C)The impact of the emergency order on owners and operators of pipeline facilities.  
(3)Written orderAn emergency order issued by the Secretary pursuant to paragraph (1) with respect to an imminent hazard shall contain a written description of— (A)the violation, condition, or practice that constitutes or is causing the imminent hazard; 
(B)the entities subject to the order; (C)the restrictions, prohibitions, or safety measures imposed;  
(D)the standards and procedures for obtaining relief from the order; (E)how the order is tailored to abate the imminent hazard and the reasons the authorities under section 60112 and 60117(l) are insufficient to do so; and 
(F)how the considerations were taken into account pursuant to subsection (2). (4)Opportunity for reviewUpon receipt of a petition for review from an entity subject to, and adversely affected by, an emergency order issued under this subsection, the Secretary shall provide an opportunity for a review of the order under section 554 of title 5 to determine whether the order should remain in effect, be modified, or be terminated. 
(5)Expiration of effectiveness orderIf a petition for review of an emergency order is filed under paragraph (4) and an agency decision with respect to the petition is not issued on or before the last day of the 30-day period beginning on the date on which the petition is filed, the order shall cease to be effective on such day, unless the Secretary determines in writing on or before the last day of such period that the imminent hazard still exists.  (6)Judicial review of ordersAfter completion of the review process described in paragraph (4) or the issuance of a written determination by the Secretary pursuant to paragraph (5), an entity subject to, and adversely affected by, an emergency order issued under this subsection may seek judicial review of the order in a district court of the United States and shall be given expedited consideration. 
(7)Regulations 
(A)Temporary regulationsNot later than 60 days after the date of enactment of the Pipeline Safety Act of 2016, the Secretary shall issue such temporary regulations as are necessary to carry out this subsection. The temporary regulations shall expire on the date of issuance of the final regulations required under subparagraph (B). (B)Final regulationsNot later than 270 days after such date of enactment, the Secretary shall issue such regulations as are necessary to carry out this subsection. Such regulations shall ensure that the review process described in paragraph (4) is consistent with the review process developed under section 109.19 of title 49, Code of Federal Regulations, to the greatest extent practicable and not inconsistent with this section. 
(8)Imminent hazard definedIn this subsection, the term imminent hazard means the existence of a condition relating to a gas or hazardous liquid pipeline facility that presents— (A)a substantial likelihood that death, serious illness, or severe personal injury may occur; or 
(B)a substantial endangerment to health, property, or the environment. (9)Limitation and savings clauseAn emergency order issued under this subsection may not be construed to— 
(A)alter, amend, or limit the Secretary’s obligations under, or the applicability of, section 553 of title 5; or (B)provide the authority to amend the Code of Federal Regulations.. 
16.Pipeline safety information grants to communities 
(a)AuditNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to Congress a report containing— (1)an audit of recipients of a grant under section 60130 of title 49, United States Code, with respect to such grants; and 
(2)a review of compliance with such section by such grant recipients and the Secretary of Transportation. (b)Public participation limitationSection 60130(a)(4) is amended by inserting on technical pipeline safety issues after public participation. 
17.Transparency in interagency reviewSection 60102(b) is amended by redesignating paragraph (7) as paragraph (8) and inserting after paragraph (6) the following:  (7)Transparency in interagency reviewFor any standard that is proposed or issued by rule under this chapter, and which is reviewed by the Office of Management and Budget and subsequently noticed in the Federal Register, the Secretary shall— 
(A)make available to the public the factors considered under paragraph (2) and the results of the risk assessment conducted in accordance with paragraph (3), as applicable; (B)identify for the public, in a complete, clear, and simple manner, the substantive changes between the draft submitted to the Office of Management and Budget for review and the proposed or final rule subsequently noticed; and  
(C)identify for the public the changes described in subparagraph (B) that were made at the suggestion or the recommendation of the Office of Management and Budget.. 18.Corrosion control review (a)In generalNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on corrosion control for gas and hazardous liquid pipeline facilities. 
(b)RequirementsThe Comptroller General shall include in the report under subsection (a)— (1)an analysis of corrosion control requirements for gas and hazardous liquid pipeline facilities; 
(2)a review of— (A)common causes of corrosion, including interior and exterior moisture buildup and the impacts of moisture buildup under insulation; 
(B)corrosion control techniques; (C)best practices relating to pipeline facility design, installation, operation, and maintenance, including training to recognize or prevent corrosion; and 
(D)the cost and benefits, including safety benefits, associated with the use of such techniques and best practices; (3)an evaluation of the effectiveness of corrosion control techniques, including pipeline coatings and cathodic protection; and 
(4)recommendations on ways to improve corrosion control and reduce the incidence of corrosion-related pipeline failures. 19.Authorization of appropriations (a)Gas and hazardous liquidSection 60125(a) is amended— 
(1)in paragraph (1), by striking there is authorized to be appropriated to the Department of Transportation for each of fiscal years 2012 through 2015, from fees collected under section 60301, $90,679,000, of which $4,746,000 is for carrying out such section 12 and $36,194,000 is for making grants. and inserting the following: “there are authorized to be appropriated to the Department of Transportation from fees collected under section 60301—  (A)$128,000,000 for fiscal year 2017, of which $9,000,000 shall be expended for carrying out such section 12 and $41,885,000 shall be expended for making grants; 
(B)$131,000,000 for fiscal year 2018, of which $9,000,000 shall be expended for carrying out such section 12 and $44,885,000 shall be expended for making grants; (C)$134,000,000 for fiscal year 2019, of which $9,000,000 shall be expended for carrying out such section 12 and $47,885,000 shall be expended for making grants;  
(D)$137,325,000 for fiscal year 2020, of which $9,000,000 shall be expended for carrying out such section 12 and $51,100,000 shall be expended for making grants; and (E)$140,733,000 for fiscal year 2021, of which $9,000,000 shall be expended for carrying out such section 12 and $54,550,000 shall be expended for making grants.; and 
(2)in paragraph (2), by striking there is authorized to be appropriated for each of fiscal years 2012 through 2015 from the Oil Spill Liability Trust Fund to carry out the provisions of this chapter related to hazardous liquid and section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355), $18,573,000, of which $2,174,000 is for carrying out such section 12 and $4,558,000 is for making grants. and inserting the following: “there are authorized to be appropriated from the Oil Spill Liability Trust Fund to carry out the provisions of this chapter related to hazardous liquid and section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355)—  (A)$22,123,000 for fiscal year 2017, of which $3,000,000 shall be expended for carrying out such section 12 and $8,067,000 shall be expended for making grants; 
(B)$23,000,000 for fiscal year 2018, of which $3,000,000 shall be expended for carrying out such section 12 and $8,067,000 shall be expended for making grants; (C)$23,000,000 for fiscal year 2019, of which $3,000,000 shall be expended for carrying out such section 12 and $8,067,000 shall be expended for making grants; 
(D)$23,300,000 for fiscal year 2020, of which $3,000,000 shall be expended for carrying out such section 12 and $8,067,000 shall be expended for making grants; and (E)$23,600,000 for fiscal year 2021, of which $3,000,000 shall be expended for carrying out such section 12 and $8,067,000 shall be expended for making grants.. 
(b)Operational expensesThere are authorized to be appropriated to the Secretary for the necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration the following amounts: (1)$22,000,000 for fiscal year 2017. 
(2)$22,000,000 for fiscal year 2018. (3)$23,000,000 for fiscal year 2019. 
(4)$23,000,000 for fiscal year 2020. (5)$24,000,000 for fiscal year 2021. 
(c)One-Call notification programs 
(1)In generalSection 6107(a) is amended to read as follows:  6107.FundingOf the amounts provided under section 60125(a)(1), $1,058,000 shall be expended in each of fiscal years 2017 through 2021 to provide grants to States under section 6106.. 
(2)Clerical amendmentThe analysis for chapter 61 is amended by striking the item relating to section 6107 and inserting the following:   6107. Funding..  (d)Pipeline safety information grants to communitiesSection 60130(c) is amended to read as follows: 
 
(c)FundingOf the amounts made available under section 19(b) of the Pipeline Safety Act of 2016, $1,500,000 shall be expended in each of fiscal years 2017 through 2021 to carry out this section. Such amounts shall not be derived from user fees collected under section 60301.. (e)Pipeline integrity programSection 12(f) of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note) is amended by striking 2012 through 2015 and inserting 2017 through 2021. 
 
